DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, and 12 are objected to because of the following informalities:  
As to claim 1, line 3 recites “comrpising:” and should recite “comprising:” to correct a spelling error.
As to claim 8, line 2 should end with a period.
As to claim 12, line 7 recites “comrpising:” and should recite “comprising:” to correct a spelling error.
Appropriate correction is required.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0318448 by Giovannelli (“Giovannelli”) in view of U.S. Pub. No. 2016/0165201 by Ochiai (“Ochiai”).

As to claim 1, Giovannelli discloses a display controller (Giovannelli, imaging format converter 120, Figures 1 and 2), comprising: 
a 3D_LUT random access memory (Giovannelli, RAM 240, Figure 2), which stores at least a 3D Lookup table (Giovannelli, a 3D LUT splicer 230 is configured to splice the initial 3D LUT into 8 smaller LUTs that are each stored within a corresponding RAM 240, Figure 2, ¶ [0036]); and 
a display control processing unit (Giovannelli, imaging format converter 120, Figures 1 and 2), comrpising: a computing unit (Giovannelli, address translator and lookup 250, Figure 2), a register (Giovannelli, RAMs A through H, Figure 5), 
wherein the computing unit calculates the address of the 3D Lookup table, and loads the 3D Lookup table from the 3D_LUT random access memory according to the register (Giovannelli, when incoming pixel data is received by pixel data input 210, it is passed to address translator and lookup 250, which is coupled to and/or can include RAM 240. Upon receiving the incoming BGR pixel data, the address translator and lookup 250 is first configured to identify the correct sub-cube containing the data required for the imaging format conversion process. That is, in general, the derived sub-cube may have a given vertex from a different RAM for different pixels. According to the exemplary aspect, there are 8 combinations of potential sub-cube structures. In this aspect, the address translator and lookup 250 is configured to identify the correct sub-cube based on index values derived from the upper bits of the received BGR pixel value. Figure 2, ¶ [0041]), 
Giovannelli does not expressly disclose
a color signal booster, and a color signal attenuator, 
wherein after input color signals are received by the color signal booster, and the color signal booster amplifies color signals by a first predetermined factor, 
wherein the color signal attenuator attenuates color signals by a second predetermined factor.
Ochiai teaches a color signal processing device with 
a color signal booster (Ochiai, inverse gamma correction section 211, Figure 2), and a color signal attenuator (Ochiai, gamma correction section 217, Figure 2),
wherein after input color signals are received by the color signal booster, and the color signal booster amplifies color signals by a first predetermined factor (Ochiai, The inverse gamma correction section 211 may perform inverse gamma correction on the color signal COLOR transmitted from the video processing device 10 and output the signal having undergone the inverse gamma correction as a color signal color to the evaluation value calculation section 212 and the matrix operation section 215. Specifically, the inverse gamma correction section 211 may perform inverse gamma correction in accordance with the following Numerical Formula 2 on the color component signals R, G, and B of the colors in the color signal COLOR transmitted from the video processing device 10 to generate color component signals r, g, and b of the colors.                         
                            r
                            =
                            
                                
                                    R
                                
                                
                                    2.2
                                
                            
                            ,
                             
                            g
                            =
                            
                                
                                    G
                                
                                
                                    2.2
                                
                            
                            ,
                             
                            b
                            =
                            
                                
                                    B
                                
                                
                                    2.2
                                
                            
                        
                    , Figure 2, ¶ [0046]), 
wherein the color signal attenuator attenuates color signals by a second predetermined factor (Ochiai, The gamma correction section 217 may perform gamma correction on the color signal color″ outputted from the offset operation section 216 and output the corrected color signal as the output signal COLOR′ to the output section 22. Specifically, the gamma correction section 217 may perform the operation expressed by the following Numerical Formula 7 on the color component signals r″, g″, and b″ of the colors in the color signal color″ outputted from the offset operation section 216.                         
                            R
                            '
                            =
                            
                                
                                    r
                                    "
                                
                                
                                     
                                    
                                        
                                            1
                                        
                                        
                                            2.2
                                        
                                    
                                
                            
                            ,
                             
                            G
                            '
                            =
                            
                                
                                    g
                                    "
                                
                                
                                     
                                    
                                        
                                            1
                                        
                                        
                                            2.2
                                        
                                    
                                
                            
                            ,
                             
                            B
                            '
                            =
                            
                                
                                    b
                                    "
                                
                                
                                     
                                    1
                                    /
                                    2.2
                                
                            
                        
                    , Figure 2, ¶ [0057]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Giovannelli’s imaging format converter to include Ochiai’s color signal processing because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, modify Giovannelli’s imaging format converter as modified by Ochiai’s color signal processing is known to yield a predictable result of correcting the gamma of the display data since the scaling the gamma data permits the processing device to operate on the data effectively while outputting the proper gamma for the resulting color data. Thus, a person of ordinary skill would have appreciated including in modify Giovannelli’s imaging format converter the ability to do Ochiai’s color signal processing since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Thus, Giovannelli, as modified by Ochiai, teaches the input data being boosted and the output data being attenuated by the same factor to produce the proper color data.
	As to claim 2, Giovannelli, as modified by Ochiai, teaches the display controller further comprising a color channel memory, 
wherein the color channel memory comprises at least three regions, each of which stores data representing color signals of one color channel, 
wherein the one color channel is a R channel, G channel, or B channel (Giovannelli, each of the normalized address calculators 302A to 302H is configured to apply a unique address location algorithm (identified below) to each RAM to determine the exact location (e.g., a memory access address) within the RAM the look-up and access data (i.e., RGB color components) corresponding to a given index value in order to convert the image data from the first format to the second format. Figure 5, ¶ [0045]). Giovannelli teaches the RGB color components are associated with each RAM and normalized address calculators 302A to 302H.
As to claim 3, Giovannelli, as modified by Ochiai, teaches the display controller wherein the input color signals are low light color signals (Ochiai, The inverse gamma correction section 211 may perform inverse gamma correction on the color signal COLOR transmitted from the video processing device 10 and output the signal having undergone the inverse gamma correction as a color signal color to the evaluation value calculation section 212 and the matrix operation section 215. Specifically, the inverse gamma correction section 211 may perform inverse gamma correction in accordance with the following Numerical Formula 2 on the color component signals R, G, and B of the colors in the color signal COLOR transmitted from the video processing device 10 to generate color component signals r, g, and b of the colors.                         
                            r
                            =
                            
                                
                                    R
                                
                                
                                    2.2
                                
                            
                            ,
                             
                            g
                            =
                            
                                
                                    G
                                
                                
                                    2.2
                                
                            
                            ,
                             
                            b
                            =
                            
                                
                                    B
                                
                                
                                    2.2
                                
                            
                        
                    , Figure 2, ¶ [0046]). Ochiai teaches the input color signals as being low as the system requires the inverse gamma correction section 211 boosting the values in order to properly operate on them. In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 4, Giovannelli, as modified by Ochiai, teaches the display controller wherein the first predetermined factor is the reciprocal of the second predetermined factor. As shown in figure 2 of Ochiai, the boost equation (                        
                            r
                            =
                            
                                
                                    R
                                
                                
                                    2.2
                                
                            
                            ,
                             
                            g
                            =
                            
                                
                                    G
                                
                                
                                    2.2
                                
                            
                            ,
                             
                            b
                            =
                            
                                
                                    B
                                
                                
                                    2.2
                                
                            
                        
                    ) is reciprocal of the attenuation equation (                        
                            R
                            '
                            =
                            
                                
                                    r
                                    "
                                
                                
                                     
                                    
                                        
                                            1
                                        
                                        
                                            2.2
                                        
                                    
                                
                            
                            ,
                             
                            G
                            '
                            =
                            
                                
                                    g
                                    "
                                
                                
                                     
                                    
                                        
                                            1
                                        
                                        
                                            2.2
                                        
                                    
                                
                            
                            ,
                             
                            B
                            '
                            =
                            
                                
                                    b
                                    "
                                
                                
                                     
                                    1
                                    /
                                    2.2
                                
                            
                        
                    ). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 5, Giovannelli, as modified by Ochiai, teaches the display controller wherein the 3D Lookup table comprises three sub tables, each of which corresponds to a color channel (Giovannelli, the 3D LUT splicer 230 is configured to create the smaller LUTs that each contain the data for 1 of 8 vertices (i.e., vertices A to H) on the sub-cube, where the smaller LUTs are each stored on a separate RAM “A” through “H”. Figure 2,  ¶ [0040])(Giovannelli, when incoming pixel data is received by pixel data input 210, it is passed to address translator and lookup 250, which is coupled to and/or can include RAM 240. Upon receiving the incoming BGR pixel data, the address translator and lookup 250 is first configured to identify the correct sub-cube containing the data required for the imaging format conversion process. That is, in general, the derived sub-cube may have a given vertex from a different RAM for different pixels. According to the exemplary aspect, there are 8 combinations of potential sub-cube structures. In this aspect, the address translator and lookup 250 is configured to identify the correct sub-cube based on index values derived from the upper bits of the received BGR pixel value. Figure 2, ¶ [0041]). 
As to claim 6, Giovannelli discloses a display control method (Giovannelli, method for image format conversion of incoming pixel data 700, Figure 7), comprising: 
receiving input color signals by a display controller (Giovannelli, when incoming pixel data is received by pixel data input 210, it is passed to address translator and lookup 250, which is coupled to and/or can include RAM 240. Figure 2, ¶ [0041]); 
loading a pre-stored 3D Lookup table (3D_LUT) from a 3D_LUT RAM by a computing unit (Giovannelli, the image format converter 120 at step 620 can download and/or generate (e.g., by 3D LUT generator 220) 3D LUT logic that includes data values for the second imaging format (e.g., HDR) based on input color components for each pixel in the first imaging format (e.g., SDR). At step 630, the 3D LUT splicer 230 is configured to splice the loaded 3D LUT and store the spliced data into each of the respective RAMs “A” to “H”, which can be part of the address translator and lookup 250 as described above. Figure 7, ¶ [0061]); 
dividing the boosted color signals into three channels and storing the divided color signals on a color channel memory (Giovannelli, at step 640, the address translator and lookup 250 is configured to receive the incoming pixel data and for each data, identify the upper bits of each of the RGB components for each pixel. In an exemplary aspect, the address translator and lookup 250 uses bits B(5), G(5), and R(5), which are the least significant bit (LSB), for the 5-bit vertex indices. At step 650, these values are used to identify the correct sub-cube as discussed by looking up all 8 sub-cube vertices corresponding to the incoming pixel using the lookup tables shown in FIG. 4, for example. The identified sub-cube will provide the control signals for the data access in the RAMs performed by the address translator and lookup 250.  Figure 7, ¶ [0062])(Giovannelli, each of the normalized address calculators 302A to 302H is configured to apply a unique address location algorithm (identified below) to each RAM to determine the exact location (e.g., a memory access address) within the RAM the look-up and access data (i.e., RGB color components) corresponding to a given index value in order to convert the image data from the first format to the second format. Figure 5, ¶ [0045]). Giovannelli teaches the RGB color components are associated with each RAM and normalized address calculators 302A to 302H.
comparing a point (r, g, b) of the divided color signals with lattice points of the 3D_LUT (Giovannelli, Referring to FIG. 5, a detailed block diagram of the address translator and lookup is illustrated according to an exemplary aspect. As generally shown, the address translator and lookup 250 receives the upper five bits of the BGR components (i.e., R [9 . . . 5], G [9 . . . 5], and B [9 . . . 5]) and outputs data values C(0,0,0) to C(1,1,1) for the imaging format conversion. In general, it is noted that only three of the eight logic rows of the address translator and lookup 250 are illustrated for clarity purposes. Figure 5, ¶ [0044])(Giovannelli, At step 650, these values are used to identify the correct sub-cube as discussed by looking up all 8 sub-cube vertices corresponding to the incoming pixel using the lookup tables shown in FIG. 4, for example. The identified sub-cube will provide the control signals for the data access in the RAMs performed by the address translator and lookup 250. Figure 7, ¶ [0062]); 
based on the comparison result, determining whether or not to approximate the position of the point (r, g, b) among the lattice points (Giovannelli, Next, at step 660, a plurality of normalized address calculators 302A to 302H of the address translator and lookup 250 are configured to perform a unique address location algorithm to identify the correct (i.e., “normalized”) address within each of the RAMs “A” to “H” for each vertex C000 to C111. These values are then accessed at step 670 by the address translator and lookup 250 before the values are fed to tri-linear interpolator 260 at step 680. Figure 7, ¶ [0063]); 
through tri-linear interpolation, approximating the position of the point (r, g, b) among the lattice points by the computing unit, after which the divided color signals turn into interpolated color signals (Giovannelli, These values are then accessed at step 670 by the address translator and lookup 250 before the values are fed to tri-linear interpolator 260 at step 680. After tri-linear interpolation is performed on the values C000 to C111 based on weighting values calculated from the lower five bits of the incoming pixel, the converted value (i.e., value “C”) for each color component can be output and transmitted to a content consuming device for display in the second/converted imaging format at step 690. Figure 7, ¶ [0063]); and 
Giovannelli does not expressly disclose
amplifying all or part of the input color signals by a first predetermined factor by a color signal booster, and obtaining boosted color signals; 
attenuating the interpolated color signals by a second predetermined factor by a color signal attenuator to obtain attenuated color signals.
Ochiai teaches a color signal processing device 
amplifying all or part of the input color signals by a first predetermined factor by a color signal booster (Ochiai, inverse gamma correction section 211, Figure 2), and obtaining boosted color signals (Ochiai, The inverse gamma correction section 211 may perform inverse gamma correction on the color signal COLOR transmitted from the video processing device 10 and output the signal having undergone the inverse gamma correction as a color signal color to the evaluation value calculation section 212 and the matrix operation section 215. Specifically, the inverse gamma correction section 211 may perform inverse gamma correction in accordance with the following Numerical Formula 2 on the color component signals R, G, and B of the colors in the color signal COLOR transmitted from the video processing device 10 to generate color component signals r, g, and b of the colors.                         
                            r
                            =
                            
                                
                                    R
                                
                                
                                    2.2
                                
                            
                            ,
                             
                            g
                            =
                            
                                
                                    G
                                
                                
                                    2.2
                                
                            
                            ,
                             
                            b
                            =
                            
                                
                                    B
                                
                                
                                    2.2
                                
                            
                        
                    , Figure 2, ¶ [0046]); 
attenuating the interpolated color signals by a second predetermined factor by a color signal attenuator (Ochiai, gamma correction section 217, Figure 2) to obtain attenuated color signals (Ochiai, The gamma correction section 217 may perform gamma correction on the color signal color″ outputted from the offset operation section 216 and output the corrected color signal as the output signal COLOR′ to the output section 22. Specifically, the gamma correction section 217 may perform the operation expressed by the following Numerical Formula 7 on the color component signals r″, g″, and b″ of the colors in the color signal color″ outputted from the offset operation section 216.                         
                            R
                            '
                            =
                            
                                
                                    r
                                    "
                                
                                
                                     
                                    
                                        
                                            1
                                        
                                        
                                            2.2
                                        
                                    
                                
                            
                            ,
                             
                            G
                            '
                            =
                            
                                
                                    g
                                    "
                                
                                
                                     
                                    
                                        
                                            1
                                        
                                        
                                            2.2
                                        
                                    
                                
                            
                            ,
                             
                            B
                            '
                            =
                            
                                
                                    b
                                    "
                                
                                
                                     
                                    1
                                    /
                                    2.2
                                
                            
                        
                    , Figure 2, ¶ [0057]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Giovannelli’s imaging format converter to include Ochiai’s color signal processing because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, modify Giovannelli’s imaging format converter as modified by Ochiai’s color signal processing is known to yield a predictable result of correcting the gamma of the display data since the scaling the gamma data permits the processing device to operate on the data effectively while outputting the proper gamma for the resulting color data. Thus, a person of ordinary skill would have appreciated including in modify Giovannelli’s imaging format converter the ability to do Ochiai’s color signal processing since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Thus, Giovannelli, as modified by Ochiai, teaches the input data being boosted and the output data being attenuated by the same factor to produce the proper color data.
	As to claim 7, Giovannelli, as modified by Ochiai, teaches the display control method further comprising: 
outputting the attenuated color signals as output color signals (Ochiai, The gamma correction section 217 may perform gamma correction on the color signal color″ outputted from the offset operation section 216 and output the corrected color signal as the output signal COLOR′ to the output section 22. Specifically, the gamma correction section 217 may perform the operation expressed by the following Numerical Formula 7 on the color component signals r″, g″, and b″ of the colors in the color signal color″ outputted from the offset operation section 216. Figure 2, ¶ [0057]); and 
displaying the output color signals on a display digitally connected to the display controller (Giovannelli, transmit format converted GBR image for display on content consuming device step 690, Figure 7). In addition, the motivation used is the same as in the rejection of claim 6.
As to claim 8, Giovannelli, as modified by Ochiai, teaches the display control method wherein the input color signals are low light color signals (Ochiai, The inverse gamma correction section 211 may perform inverse gamma correction on the color signal COLOR transmitted from the video processing device 10 and output the signal having undergone the inverse gamma correction as a color signal color to the evaluation value calculation section 212 and the matrix operation section 215. Specifically, the inverse gamma correction section 211 may perform inverse gamma correction in accordance with the following Numerical Formula 2 on the color component signals R, G, and B of the colors in the color signal COLOR transmitted from the video processing device 10 to generate color component signals r, g, and b of the colors.                         
                            r
                            =
                            
                                
                                    R
                                
                                
                                    2.2
                                
                            
                            ,
                             
                            g
                            =
                            
                                
                                    G
                                
                                
                                    2.2
                                
                            
                            ,
                             
                            b
                            =
                            
                                
                                    B
                                
                                
                                    2.2
                                
                            
                        
                    , Figure 2, ¶ [0046]). Ochiai teaches the input color signals as being low as the system requires the inverse gamma correction section 211 boosting the values in order to properly operate on them. In addition, the motivation used is the same as in the rejection of claim 6.
As to claim 9, Giovannelli, as modified by Ochiai, teaches the display control method wherein the first predetermined factor is the reciprocal of the second predetermined factor. As shown in figure 2 of Ochiai, the boost equation (                        
                            r
                            =
                            
                                
                                    R
                                
                                
                                    2.2
                                
                            
                            ,
                             
                            g
                            =
                            
                                
                                    G
                                
                                
                                    2.2
                                
                            
                            ,
                             
                            b
                            =
                            
                                
                                    B
                                
                                
                                    2.2
                                
                            
                        
                    ) is reciprocal of the attenuation equation (                        
                            R
                            '
                            =
                            
                                
                                    r
                                    "
                                
                                
                                     
                                    
                                        
                                            1
                                        
                                        
                                            2.2
                                        
                                    
                                
                            
                            ,
                             
                            G
                            '
                            =
                            
                                
                                    g
                                    "
                                
                                
                                     
                                    
                                        
                                            1
                                        
                                        
                                            2.2
                                        
                                    
                                
                            
                            ,
                             
                            B
                            '
                            =
                            
                                
                                    b
                                    "
                                
                                
                                     
                                    1
                                    /
                                    2.2
                                
                            
                        
                    ). In addition, the motivation used is the same as in the rejection of claim 6.
As to claim 12, Giovannelli discloses a display control system (Giovannelli, system 100, Figure 1), comprising a central processing unit (Giovannelli, address translator and lookup, Figure 2) (Giovannelli, an element, or any portion of an element, or any combination of elements may be implemented as a “processing system” that includes one or more microprocessors. ¶ [0026]), an image memory (Giovannelli, RAM 240, Figure 2), and a display controller (Giovannelli, imaging format converter 120, Figures 1 and 2); 
wherein the central processing unit (Giovannelli, address translator and lookup, Figure 2)  receives input data (Giovannelli, incoming pixel data 110, Figure 1), and outputs data to the image memory (Giovannelli, RAM 240, Figure 2), and the display controller (Giovannelli, imaging format converter 120, Figures 1 and 2), 
wherein the display controller comprises: 
a 3D_LUT random access memory (Giovannelli, RAM 240, Figure 2), which stores at least a 3D Lookup table (Giovannelli, a 3D LUT splicer 230 is configured to splice the initial 3D LUT into 8 smaller LUTs that are each stored within a corresponding RAM 240, Figure 2, ¶ [0036]); and 
a display control processing unit (Giovannelli, imaging format converter 120, Figures 1 and 2), comrpising: a computing unit (Giovannelli, address translator and lookup 250, Figure 2), a register (Giovannelli, RAMs A through H, Figure 5), 
wherein the computing unit calculates the address of the 3D Lookup table, and loads the 3D Lookup table from the 3D_LUT random access memory according to the register (Giovannelli, when incoming pixel data is received by pixel data input 210, it is passed to address translator and lookup 250, which is coupled to and/or can include RAM 240. Upon receiving the incoming BGR pixel data, the address translator and lookup 250 is first configured to identify the correct sub-cube containing the data required for the imaging format conversion process. That is, in general, the derived sub-cube may have a given vertex from a different RAM for different pixels. According to the exemplary aspect, there are 8 combinations of potential sub-cube structures. In this aspect, the address translator and lookup 250 is configured to identify the correct sub-cube based on index values derived from the upper bits of the received BGR pixel value. Figure 2, ¶ [0041]), 
Giovannelli does not expressly disclose
a color signal booster, and a color signal attenuator; 
wherein after input color signals are received by the color signal booster, and the color signal booster amplifies color signals by a first predetermined factor, 
wherein the color signal attenuator attenuates color signals by a second predetermined factor.
Ochiai teaches a color signal processing device with 
a color signal booster (Ochiai, inverse gamma correction section 211, Figure 2), and a color signal attenuator (Ochiai, gamma correction section 217, Figure 2),
wherein after input color signals are received by the color signal booster, and the color signal booster amplifies color signals by a first predetermined factor (Ochiai, The inverse gamma correction section 211 may perform inverse gamma correction on the color signal COLOR transmitted from the video processing device 10 and output the signal having undergone the inverse gamma correction as a color signal color to the evaluation value calculation section 212 and the matrix operation section 215. Specifically, the inverse gamma correction section 211 may perform inverse gamma correction in accordance with the following Numerical Formula 2 on the color component signals R, G, and B of the colors in the color signal COLOR transmitted from the video processing device 10 to generate color component signals r, g, and b of the colors.                         
                            r
                            =
                            
                                
                                    R
                                
                                
                                    2.2
                                
                            
                            ,
                             
                            g
                            =
                            
                                
                                    G
                                
                                
                                    2.2
                                
                            
                            ,
                             
                            b
                            =
                            
                                
                                    B
                                
                                
                                    2.2
                                
                            
                        
                    , Figure 2, ¶ [0046]), 
wherein the color signal attenuator attenuates color signals by a second predetermined factor (Ochiai, The gamma correction section 217 may perform gamma correction on the color signal color″ outputted from the offset operation section 216 and output the corrected color signal as the output signal COLOR′ to the output section 22. Specifically, the gamma correction section 217 may perform the operation expressed by the following Numerical Formula 7 on the color component signals r″, g″, and b″ of the colors in the color signal color″ outputted from the offset operation section 216.                         
                            R
                            '
                            =
                            
                                
                                    r
                                    "
                                
                                
                                     
                                    
                                        
                                            1
                                        
                                        
                                            2.2
                                        
                                    
                                
                            
                            ,
                             
                            G
                            '
                            =
                            
                                
                                    g
                                    "
                                
                                
                                     
                                    
                                        
                                            1
                                        
                                        
                                            2.2
                                        
                                    
                                
                            
                            ,
                             
                            B
                            '
                            =
                            
                                
                                    b
                                    "
                                
                                
                                     
                                    1
                                    /
                                    2.2
                                
                            
                        
                    , Figure 2, ¶ [0057]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Giovannelli’s imaging format converter to include Ochiai’s color signal processing because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, modify Giovannelli’s imaging format converter as modified by Ochiai’s color signal processing is known to yield a predictable result of correcting the gamma of the display data since the scaling the gamma data permits the processing device to operate on the data effectively while outputting the proper gamma for the resulting color data. Thus, a person of ordinary skill would have appreciated including in modify Giovannelli’s imaging format converter the ability to do Ochiai’s color signal processing since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Thus, Giovannelli, as modified by Ochiai, teaches the input data being boosted and the output data being attenuated by the same factor to produce the proper color data.
	As to claim 13, Giovannelli, as modified by Ochiai, teaches the display control system further comprising: 
a graphic processing unit operably coupled to display controller (Giovannelli, one or more of the components of system 100, and, in particular, imaging format converter 120, described below may provide for such processing system. Examples of processors include microprocessors, microcontrollers, graphics processing units (GPUs), ¶ [0026); and 
a display operably coupled to the graphic processing unit (Giovannelli, After tri-linear interpolation is performed on the values C000 to C111 based on weighting values calculated from the lower five bits of the incoming pixel, the converted value (i.e., value “C”) for each color component can be output and transmitted to a content consuming device for display in the second/converted imaging format at step 690, Figure 7, ¶ [0063]), 
wherein the graphic processing unit further processes the attenuated color signals, and then outputs them to the display (Ochiai, The gamma correction section 217 may perform gamma correction on the color signal color″ outputted from the offset operation section 216 and output the corrected color signal as the output signal COLOR′ to the output section 22. Specifically, the gamma correction section 217 may perform the operation expressed by the following Numerical Formula 7 on the color component signals r″, g″, and b″ of the colors in the color signal color″ outputted from the offset operation section 216.                         
                            R
                            '
                            =
                            
                                
                                    r
                                    "
                                
                                
                                     
                                    
                                        
                                            1
                                        
                                        
                                            2.2
                                        
                                    
                                
                            
                            ,
                             
                            G
                            '
                            =
                            
                                
                                    g
                                    "
                                
                                
                                     
                                    
                                        
                                            1
                                        
                                        
                                            2.2
                                        
                                    
                                
                            
                            ,
                             
                            B
                            '
                            =
                            
                                
                                    b
                                    "
                                
                                
                                     
                                    1
                                    /
                                    2.2
                                
                            
                        
                    , Figure 2, ¶ [0057]). In addition, the motivation used is the same as in the rejection of claim 12.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 10, Giovannelli (U.S. Pub. No. 2019/0318448), as modified by Ochiai (U.S. Pub. No. 2016/0165201), does not expressly teach the display control method wherein the first predetermined factor is given by 1/max(r, g, b). 
Kempf (U.S. Pub. No. 2016/0027365) teaches a display system with an automatic gain control (AGC) which has a given gain of 1/max(Rc, Gc, Bc) (Kempf, ¶ [0033]).  However, Kempf teaches the gain provided at step 260 (Kempf, Figure 2) just before the image is displayed and not in the same manner as required in claim 6 prior to the image processing. 
In addition, no other prior art teaches, alone or in combination, the cited limitations. 

As to claim 11, Giovannelli (U.S. Pub. No. 2019/0318448), as modified by Ochiai (U.S. Pub. No. 2016/0165201), does not expressly teach the display control method wherein the first predetermined factor is given by: 2 floor(                        
                            
                                
                                    l
                                    o
                                    g
                                
                                
                                    2
                                
                            
                        
                     1/max(r,g,b)).
In addition, no other prior art teaches, alone or in combination, the cited limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

U.S. Pub. No. 2019/0149697 by Novikov et al. teaches an image data interpolation which includes a trilinear interpolation of the image data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691